 


115 HRES 1176 EH: Providing for consideration of the conference report to accompany the bill (H.R. 2) to provide for the reform and continuation of agricultural and other programs of the Department of Agriculture through fiscal year 2023, and for other purposes.
U.S. House of Representatives
2018-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 1176 
In the House of Representatives, U. S.,

December 12, 2018
 
RESOLUTION 
Providing for consideration of the conference report to accompany the bill (H.R. 2) to provide for the reform and continuation of agricultural and other programs of the Department of Agriculture through fiscal year 2023, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider the conference report to accompany the bill (H.R. 2) to provide for the reform and continuation of agricultural and other programs of the Department of Agriculture through fiscal year 2023, and for other purposes. All points of order against the conference report and against its consideration are waived. The conference report shall be considered as read. The previous question shall be considered as ordered on the conference report to its adoption without intervening motion except: (1) one hour of debate; and (2) one motion to recommit if applicable.  2.The provisions of section 7 of the War Powers Resolution (50 U.S.C. 1546) shall not apply during the remainder of the One Hundred Fifteenth Congress to a concurrent resolution introduced pursuant to section 5 of the War Powers Resolution (50 U.S.C. 1544) with respect to the Republic of Yemen. 
 
Karen L. Haas,Clerk.
